DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application

Claims 1-7, 12, 14 and 16 are pending and presented for examination. Claim 1 was amended and claims 8-11, 13 & 15 were cancelled via the instant amendment dated 23 June 2022 which is acknowledged and entered.

Response to Arguments
Applicant’s remarks dated 23 June 2022 (hereinafter, “Remarks at __”) are acknowledged and entered.
The objection to claim 1 is WITHDRAWN over the instant amendment replacing “power” with powder.

The rejection of claims 1-7, 12, 14 and 16 under 35 U.S.C. 102(a)(1) over Li is MAINTAINED.
The traversal is that “the present application is a translation of the prior Chinese application which the subject application claimed priority to, thus the effective filing date of the present application is the priority date of 17 July 2020 . . . Thus Li is not prior art.” (Remarks at 5). However, to perfect a priority claim under 35 U.S.C. 119(e) Applicants must submit a statement from a translator that the translation is accurate as required by 37 C.F.R. 1.55(g) (“(3) An English language translation of a non-English language foreign application is not required except:  . . .(ii) When necessary to overcome the date of a reference relied upon by the examiner; or (iii) When specifically required by the examiner.
(4) If an English language translation of a non-English language foreign application is required, it must be filed together with a statement that the translation of the certified copy is accurate.”). A statement from the person who translated the priority document to file in the current non-provisional US application stating that the US non-provisional is an accurate translation of the Chinese priority document would have met the requirement, or a certified statement from a translator with the translation of the Chinese priority document.
As 35 U.S.C. 119(e) is not met, the earliest effective filing date is that of the non-provisional filing date of 25 September 2020.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejection of claims 1-7, 12, 14 and 16 under 35 U.S.C. 102(a)(1) over Li from the Office Action dated 31 May 2022 is hereby incorporated by reference in its entirety.

Conclusion
Claims 1-7, 12, 14 and 16 are finally rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M RUMP whose telephone number is (571)270-5848. The examiner can normally be reached Monday-Thursday 06:45 AM to 04:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RICHARD M. RUMP
Primary Examiner
Art Unit 1759



/RICHARD M RUMP/Primary Examiner, Art Unit 1759